Title: From James Madison to James Monroe, 15 August 1813
From: Madison, James
To: Monroe, James


Dear Sir
Montpelier Aug. 15. 1813
I am just favored with yours of the 12th. which was due yesterday, but the mail it seems lost a day between Washington & Fredg. I hope the arrival of Bloomfield will contribute to lessen the collisions, which are so inconvenient. In the mean time your & the Secy. of the Navy’s advice cannot but be useful; and I dare say, from Bloomfield’s character, that it will occasionally be acceptable to him also.
I reached home in the forenoon of thursday. As no messenger came from Mrs. Monroe, Mr. Thomson set out on his return on friday morning. You will doubtless have recd. from Mrs. M. direct information of her declining the arrangement submitted to her.
I inclose a letter from Old Iznardi, for the sake of the paragraph relating to Mr. Hackley.
We are here still without the necessary rains. The crops of corn will be miserably deficient in any event. Copious & immediate rains will have some, but no material effect.

My influenza still hangs on me, and I am more sensible of the exertions on the road now, than at the time. I consider myself nevertheless as better on the whole, than when I left Washington. Accept my esteem & affecte. respects
James Madison
